Citation Nr: 1627921	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability, claimed as an upper back condition.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), to include consideration of periods of temporary total disability.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army form June 1989 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2011 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The December 2008 decision in pertinent part declined to reopen a previously denied claim of service connection for a low back disability, and denied service connection for neck, right and left foot, and psychiatric disabilities.  In October 2011, the RO granted service connection for PTSD, and assigned a 30 percent rating.

In July 2014, the Board reopened the previously denied low back disability claim, and remanded the underlying claim and the other appellate issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also inferred a claim for TDIU as part and parcel of the claim for increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the processing of the remand, the AOJ granted service connection for a right foot disability; this fully satisfied the appeal with regard to that limb.  The appeal with regard to a disability of the left foot continues. 

The Veteran and her husband testified at a March 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the.  VA will notify the appellant if further action is required.


REMAND

Remand is required with regard to all appellate issues to secure compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to all the pending claims, but particularly the rating of PTSD, the Board finds that remand is necessary to secure outstanding VA treatment records.  The Veteran has repeatedly reported that she was part of an inpatient treatment program, and records reflect that she was a domiciliary resident and attended another program in mid-2014.  The duration of such, as well as the actual reasons for participation, are not entirely clear, as only the fact of participation is established.  No efforts have been made to associate complete records, which must be accomplished on remand.  

Further, this indicates the possibility of outstanding records relevant to the other pending appeals.  In connection with the July 2014 remand, the AOJ sought VA records from 1998 to 2001, but it does not appear that, other than records from 2013, any other period was addressed by a request for records since 2008.  On remand, complete VA treatment records from February 2008 to the present must be associated with the claims file.

The July 2014 remand also required that examinations be conducted, and medical nexus opinions secured, with regard to the claims of service connection for the left foot, low back, and neck disabilities.  An examination was provided in April 2015.  This examination was adequate with regard to the left foot, though the findings may require revisiting following development for complete VA treatment records.

With regard to the back and neck, however, the opinions obtained are not complete, and remand is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner opined that current disabilities were not manifested in service, or for many years after, and hence they were not related to service.  He also indicated that he relied on the absence of documented medical care over the years in reaching his conclusion, but did not clearly state his consideration of the competent lay statements regarding ongoing back and neck pain since service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The claim for entitlement to TDIU is dependent on consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  As multiple claims for service connection remain open, and the question of evaluation of PTSD is unsettled, it would be premature and potentially prejudicial to the Veteran to adjudicate the claim at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Ensure that complete VA treatment records for the period of February 2008 to the present are associated with the claims file.  Some records have been obtained, but there are gaps, and recent records are absent.  Records related to any 2014 hospitalizations should be specifically requested.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in its entirety in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current disabilities of the lumbar and cervical spines.  With regard to each identified condition, the examiner must opine as to whether any such are at least as likely as not caused or aggravated by military service.

The fact of in-service back and neck pain/injury are established based on competent and credible lay statements from the Veteran and her husband.  Further, they have testified as to the presence of pain over the years since service.

The examiner must discuss whether the in-service complaints played any role in the current conditions, to include contribution to the current severity.  For example, did in-service problems pre-dispose the Veteran to later injury or make those injuries worse than they would have otherwise been?

A full and complete rationale is required for all opinions expressed.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal to include consideration of temporary total evaluations.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




